ROBERT L. BLAND, Judge.
The record of this claim, with the concurrence therein of the state agency concerned and the approval of the payment thereof by the attorney general, having been prepared by the state road commission, was filed with the clerk on the 29th day of June 1942.
It appears from this record that on the 17th day of February 1942, about 8:00 o’clock in the evening, state road truck No. 430-122 with, snowplow attached, operated by A. J. Richardson, an employee of the state road commission, while being used on a state highway in the city of Morgantown, in Monon-galia county, West Virginia, was negligently run into the Chevrolet automobile owned and operated by claimant. The road truck was being driven at twice the rate of speed of claimant’s vehicle on a wet road. In consequence of the accident the fender of claimant’s car was damaged to the extent of $9.18, which amount she was obliged to and did pay for having it repaired. After full investigation of the circumstances attending the accident the district engineer of Monongalia county reached the conclusion that responsibility for the occurrence rested upon the driver of the state road truck.
An award is made in favor of claimant, Sylvia B. Frankel, for the sum of nine dollars and eighteen cents ($9.18).